TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00653-CR



                                 The State of Texas, Appellant

                                                 v.

                                    Michael Yanez, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
    NO. D-1-DC-13-201573, THE HONORABLE CLIFFORD BROWN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant, the State of Texas, has filed a motion to dismiss this appeal. We grant the

motion and dismiss the appeal.1 See Tex. R. App. P. 42.2(a).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Appellant’s Motion

Filed: March 11, 2015

Do Not Publish




       1
         In the motion, the State also requests that the issuance of the mandate be expedited based
on the parties’ agreement. We grant the State’s request. See Tex. R. App. P. 18.1(c).